Title: From George Washington to the Continental Congress Committee on the Mustering Department, 20 August 1779
From: Washington, George
To: Continental Congress Committee on the Mustering Department


        
          Gentlemen
          Head Quarters West-point August 20th 1779
        
        I was duly honored with your letter of the 5th of last month, which several circumstances have prevented my answering sooner; an attention to other objects of more immediate urgency and the necessity of making inquiries of some delicacy, preparatory to a determination.
        As the question related to the continuing or abolishing a department which has [been] heretofore looked upon as a very necessary

one, I thought it of importance enough to take the sense of a Council of General Officers upon it. The Council upon a full consideration of the matter gave it as there opinion that the department was now become unnecessary and the continuance of it inexpedient—The principles upon which they decided were that part of the duties of the inspectorship were substantially the same with those of the Mustering department; and that the objects of this might be fully obtained in the former with very little additional trouble to the Gentlemen in that line and with a great saving of expence to the public—But after this determination it was requisite to ascertain whether the Inspectors would be willing formally to undertake the office; and it was thought best to sound them with caution as the functions of their present employment are very extensive and it might seem (though in reality it was not) to be imposing too heavy a burthen; and because the Muster Master’s department has hitherto been regarded rather as a civil than a military one—The greatest number has been now consulted and have Chearfully agreed to undertake the business the remoteness of others has prevented their sense being known.
        The Baron himself thinks it will be advancive of the service—It is thought as the Officers of the inspectorship are among the best in the line, and as they derive weight from their military rank, they will be better able to answer the purpose of the Institution. I took the liberty to throw out a hint that the union of these departments would no doubt be an additional motive to the public to continue and extend their privileges; but no extension need take place at present.
        Upon the present plan all the Inspectors yet appointed are attached to Brigades & divisions; there must be one or two appointed not attached to any particular corps to muster occasionally the detachments remote from the Army in garrison &c. This I apprehend from the present establishment of the Inspectorship I have power to appoint.
        Congress in [abolishing] the mustering department will have to transfer the duties to the Inspectorship; but it will be proper to provide that no Colonel shall muster his own regiment. Before I conclude I think it a piece of Justice to observe that Colonel Ward has always appeared to me attentive industrious and intelligent in the execution of his duty; and the Conduct of the Officers under him has given satisfaction. I have the honor to be With great respect Gentlemen Your most Obedt Servt
        
          Go: Washington
        
      